Fi|| in this information to identify your case:

 

United States Bankruptcy Court for the:

Northern District of Ca|ifornia

l Case number tifknown); Chapter you are ming under:
| § chapman

Chapter 11
! El chapter 12

a Chame, 13 El' check ifthis is an
amended ming

Officia| Form 101
Vo|untary Petition for lndividuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together_cal|ed a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
infonnation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

 

 

l About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
, 1. Your full name
Write the name that is on your Suzanne
government~issued picture __. .. __ __ _ _ ___ _____
identification (for example, F"S‘ name F"St name
your driver’s license or
passport). |V|idd|e name Midd|e name
Brown

Bring your picture __
identification to your meeting '-ast name Last name
with the trusteel

 

 

 

 

 

 

 

suan (sr., Jr., ll. !li)_"` §ufnx (sr., Jr_ n._m) `
2. At| other names you
have used in the last 8 F,an_m'g" " _'_ _'_ Fi,$\ name _'_ ____ _ _'_'_"' "
years
|nc|ude your married Or Mldd|e l`lalf`l€ Mldd|& name
maiden names.
Last name _ q Last name
m_" ` " ___ FTst_Har`ne_ "_
Middia name __ " Middle name
EcHaTn`a _ _ _ `_ "_ __ _ E§cname ‘*
3. Only the last 4 digits of t .
. . __ ~ , 8 61 _ _
your Soclal Secur\ty XXX XX _€?- ---6-- ---- -- XXX XX _ _ _ _
number or federal OR OR
individual Taxpayer 9 9
identification number XX _ XX __ ___ _ __.__- XX _ XX __ _ ___ _
l (iTiN)
thciai Form 101 Vo|untary Petitinn for lnr.iividua|s Fi|ing for Bankruptcy page 1

Case: 18-42533 Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 1 of 7

Debtor 1

 

Suzanne Brown
First Name Midd|e Name Last Name
About Debtor 1:

l 4. Any business names
and Emp|oyer
ldentification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

El l have not used any business names or E|Ns.

Hyperion Enterprises LLC

Business name

 

 

Business name

261
m_

H_

4608 lV|eldon Ave

Case number (il)<nown)

About Dehtor 2 (Spouse Only in a Joint Case):

n l have not used any business names or E|Ns.

 

Business name

Business name

E|N

J_

»___-_._4__-___¢"-_-.

lf Debtor 2 lives at a different address:

 

 

 

 

 

Number Street

Oakland CA 94619
City State ZlP Code
Alameda

County

|f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

NUber Street

 

P O. Box

 

City State ZlP Code

 

6. Why you are choosing
this district to file for
bankruptcy

 

_..,_-._-___

Ofticia| Form 101
Case: 18-42533

Check one:

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

cl | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Vo|untary Petition for individuals Fi|ing for Bankruptcy

Number Street

 

 

`city state ziP code

County

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court Wi|| send
any notices to this mailing address.

Number Street

 

P.O_ Box

 

City State Z|P Code

Check one.'

El over the lest 180 days before ming this petition,
| have lived in this district longer than in any
other district.

Cl l have another reason. Explain.
(see 28 u.s.c. § 1403.)

 

 

 

page 2

Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 2 of 7

Debtor 1 Suzanne BroWn Case number (iiknown)

Firsl Name Midd|a Name Last Name

m Tell the Court About Your Bankruptcy Case

 

'r. The chapter of the Check one. (For a brief description of each, see Noti'ce Required by 11 U.S.C. § 342(b) for lndividuals Fi/ing
Bankruptcy Code you for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.
are choosing to file
under l;l Chapter 7
m Chapter 11
Cl Chapter 12

El Chapter 13

s. How you will pay the fee Cl l will pay the entire fee when l file my petition. Please check With the clerk’s office in your
local court for more details about how you may pay. Typica||y, if you are paying the fee
yourseif, you may pay With cash, cashier's check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

m l need to pay the fee in installments if you choose this option, sign and attach the
App/icat/'on for /ndivi'dua/s to Pay The Fi/i`ng Fee in lnsta//ments (Ofticiai Form 103A).

Cl l request that my fee be waived (You may request this option only if you are Hling for Chapter 7.
By |aw, a judge may, but is not required to, Waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to yourfamily size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Fi/ing Fee Waived (Official Form 103B) and file it With your petition.

 

9. Have you filed for a No
bankruptcy within the - ~
last 8 years? m Yes_ Dismct Northern Californ_ia When 05/22/2018 ease number 1§-41204
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
Distn'ct _ When Case number _
MM / DD /YYYY
10. Are any bankruptcy m No
cases pending or being
filed by a spouse who is cl Yes. Debtor __ Re|ationship to you _
not man th's Ca_se w'th District _ When Case numberl if known
you, or by a business MM / DD /YYYY
partner, or by an
affiliate?
Debtor ____ Re|ationship to you __
District When Case number, if knr)wn_
MM / DD / YYYY
11- D°_y°u rent your Ei Ne. oe to line 12.
res'den°e? n Yes. Has your landlord obtained an eviction judgment against you?

El No. Go to line 12.

n Yes. Fili out /ni'tial StatementAbout an Eviction JudgmentAga/`nst You (Form 101A) and file it as
part of this bankruptcy petition.

Ochiai Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 3

Case: 18-42533 Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 3 of 7

Debtor 1 _Suzanne BroWn Case number w titan-nl

Fiist Name Midd|e Name Lasl Name

 

m Report About Any Businesses You own as a Sole Proprietor

 

12. Are you a sole proprietor m No_ GO to pan 4'
of any fuil- or part-time
business? El Yes. Name and location of business

A sole proprietorship is a

business you operate as an _,~__ _ _ ~~- -- - ~ _ _ - -
individuai, and is not a Name °f bus'"ess' ‘f any

separate legal entity such as

a corporation, partnership. or
LLC_ Number Street

 

if you have more than one
sole proprietorshipl use a ' _
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
m Singie Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

m None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations. cash-flow statement, and federal income tax return or if
are you a Sma” business any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? .
__ n No. l am not filing under Chapter11.
For a definition of small
business debtor» 599 m No. l am filing under Chapter11l but | am NOT a small business debtor according to the definition in
11 U~S-C- §101(51|3)- the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You 0wn or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any m NO
property that poses or is

 

alleged to pose a threat l;l Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs

 

if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street_
City State ZlP Code
thcial Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 4

Case: 18-42533 Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 4 of 7

Debter 1 Suzanne

Bl'OWf`l Case number iii vi=i,n-.n_

 

Firsi Name Middle Name

Last Name

M Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to fi|e.

lf you tile anyway the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officia| Form 101

About Debtor 1:

You must check one.'

w l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

l:l | certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you nied for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisned with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons. you must
still receive a briehng within 30 days after you fi|e.
You must nie a certificate from the approved
agency along with a copy of the payment plan you
developedl if any if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. i\lly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

a | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you file.
You must file a certificate from the approved
agency along with a copy of the payment plan you
developedl if any if you do not do so, your case
may be dismissedl

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n incapacity | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

m Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internetl even after l
reasonably tried to do so.

[:l Active duty l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 5

Case: 18-42533 Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 5 of 7

Debtor1 Suzanne

Firsl Name Middle Name

Bl`OWn Case number (il in-.wi:i

Lasl Name

 

 

mAnswer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a persona|, family or household purpose."

Cl No. soto line ieb.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

Cl No. co to line ieo.
l;l Yes. Go to line 17,

160. State the type of debts you owe that are not consumer debts or business debts.

 

m No. l arn not filing under Chapter 7. Go to line 18.

El Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

excluded and E| NO
administrative expenses
are paid that funds will be n Yes
available for distribution
__ to unsecured credito£?_____ _ _ _ _ _ _ _ _ _ _
1s. How many creditors do dme Cl 1,000-5,000 El 25,001-50,000
you estimate fth you Cl 50-99 El 5,001-10,000 El 50,001-100,000
°We? E| 100-199 Cl 10,001-25,000 l;l lvlorethan 100,000
v y __ _ l;l 200-999 _ _ _ __ __
te. How much do you El $0-$50,000 m $1,000,001-$10 million El $500,000,001-$1 billion
estimate your assets fo El $50,001-$100,000 ij $10,000,001-$50 million El $1,000,000,001-$10 billion
be W°"th? l;l $100,001-$500,000 El $50,000.001-$100 million El $10.000,000,001-$50 billion
El $500,001-$1 million El $100,000,001-$500 million Cl lvlore titan $50 billion
zo. How much do you El $0_$50,000 il $1,000,001-$10 million Cl $500,000,001-$1 billion
estimate your liabilities El $50,001-$100,000 l;l $10,000,001-$50 million El $1,000,000,001-$10 billion
t° be? Cl $100,001-$500,000 El $50,000.001-$100 million C| $10,000,000,001-$50 billion
El $500,001-$1 million E| $100,000,001-$500 million El lvlore than $50 billion
Sign Below
| have examined this petitionI and | declare under penalty of perjury that the information provided is true and
F°" you correct.

Ofticiai Form 101
Case: 18-42533

ifl have chosen to file under Chapter 7, | am aware that | may proceed, if eiigib|e, under Chapter 7, 11,12, or 13
of title 11l United States Code. l understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

|f no attorney represents me and | did not pay or agree to pay someone Who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand m ng a false statement concealing property or obtaining money or property by fraud in connection
' y case can res ` up to 5250.000, or imprisonment for up to 20 years. or both.

X
'Signature o ebtor 1 Signature of Debtor 2

    
   

 

Executed on 10/29/2018 Executed on _
MM l DL'- i‘r\-‘YY i\/ll\/l / DD /YYYY
Vo|untary Petition for individuals Fi|ing for Bankruptcy page 6

Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 6 of 7

Deblor 1 Suzanne

BrOWn Case number iilln-inni

 

FirslName Middle Name

_-..lx x ns ',x.:__ :

For you if you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney you do not
need to file this page.

.-l¥ = 't ir:." s ,

Officiai Form 101

Last Name

-:x\:n

The law allows youl as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney

To be successfui, you must correctly nie and handle your bankruptcy case. The rules are very
technica|, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required documentl pay a fee on time, attend a meeting or
hearingl or cooperate with the courtl case trusteel U.S. trusteel bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happensl you could lose your right to file another
case, or you may lose protections, including the benth of the automatic stay

You must list ali your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property falsifying recordsl or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned. ,

if you decide to file without an attorney the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourselfl To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ruies of
Bankruptcy Procedurel and the local rules of the court in which your case is Hied. You must also
be familiar with any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

ij No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompletel you could be fined or imprisoned?

n No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
m No

n Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Dec/aration, and Signature (Offlcial Form 119).

By signing herel l acknowledge that l understand the risks involved in filing without an attorney l
have read a d understood this noticel and | am aware that n|ing a bankruptcy case without an

  
 
 

  
  

 

 

 

attorney cause me to los rights or property if l do not properly handle the case.
- X

;gnatim~(eb{orF-i +_- _ Signature of Debtor 2
pate 10/29/2018 __ Date

MM/DD /YYYY MM/ DD/YYYY
Contact phone 510'827'7820 Contact phone __F
Cell phone __ Cell phone
Email address s_lszUniZSzS@Qr_nai|-Com _ Email address

ll jo
Vo|untary Petition for individuals Fi|ing for Bankruptcy page 8

Case: 18-42533 Doc# 1 Filed: 10/29/18 Entered: 10/29/18 15:42:32 Page 7 of 7

